DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103.
Claims 12-14 are objected to.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (US 2017/0102439), and further in view of Anderson et al. (US 2005/0245814) and Koehler et al. (US 9,651,642).
Regarding claim 1, McMillan teaches a method for determining a spatial position of an object with an magnetic resonance imaging (MRI) system (e.g. figures 1 , 3 and 6A-6C), comprising: 
applying an MRI measurement sequence to a measurement volume in which the particle is situated (e.g. figures 1, 3, and 6A-6C, abstract, paragraphs [0013] and [0048]), 
recording two projections per spatial direction, wherein for each projection, a read gradient is switched for recording a one-dimensional projection for each spatial direction (e.g. figures 1, 3, 4A-4C, and 6A-6C, abstract, paragraphs [0047]-[0049] and [0073], k-space rejection for three sets of 1D projection, where sign changes occurs in each of the Gx, Gy, and Gz corresponding to respective x, y, and z readout directions as shown in figures 6B-6C, where read gradient Greadout is switched in a manner as shown in figure 4B), and wherein a preselected parameter is modified for each of the two projections (e.g. figures 1, 3, 4A-4C and 6A-6C, abstract, paragraphs [0045], [0047]-[0049]  and [0066]).

determining the spatial position of the ferromagnetic particle based on the two projections.
Anderson teaches at least one ferromagnetic particle in the object (e.g. paragraphs [0033], [0037], [0085], and claims 15 and 36); and
determining the spatial position of the ferromagnetic particle based on the two projections (e.g. figure 3a, paragraphs [0033], [0039] and [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of McMillan by applying the teaching of Anderson to explicitly have at least one ferromagnetic particle in the object; and determining the spatial position of the ferromagnetic particle based on the two projections, for the purpose of enabling positon and orientation tracking of a medical device in a patient (e.g. paragraphs [0002] and [0025]).
Combination of McMillan and Anderson is silent with regard to wherein each projection is obtained from an echo of a free induction decay (FID) while switching a read gradient in said spatial direction.
Koehler teaches a projection is obtained from an echo of a free induction decay (FID) while switching a read gradient in a spatial direction (e.g. figure 2, column 10: lines 23-36, in read out portion 52, readout gradient 43 is witched which has its spatial direction; during readout, echoes are detected form of signal intensities I1 and I2 of gradient echo of free induction decay).

Regarding claim 2, combination of McMillan, Anderson, and Koehler teaches wherein the preselected, modified parameter comprises a sign change in the read gradient (e.g. McMillan, figures 6A-6C, paragraph [0076]). 
Regarding claim 3, combination of McMillan, Anderson, and Koehler teaches wherein a spin echo method is used, in which the read gradients have different signs (e.g. McMillan, figures 6A-6C, paragraphs [0070] and [0076]). 
Regarding claim 4, combination of McMillan, Anderson, and Koehler teaches wherein a radio-frequency pulse for the spin echo is designed for a flip angle <90º (e.g. McMillan, paragraph [0070]). 
Regarding claim 5, combination of McMillan, Anderson, and Koehler teaches wherein the preselected, modified parameter comprises an echo time variation (e.g. McMillan, paragraphs [0068], [0070] and [0073]). 
Regarding claim 6, combination of McMillan, Anderson, and Koehler teaches wherein the preselected, modified parameter comprises a variation in amplitude of the 
Regarding claim 7, combination of McMillan, Anderson, and Koehler teaches wherein two one-dimensional projections are recorded for each of three different spatial directions and the spatial position of the ferromagnetic particle in a three-dimensional space is determined based upon the recorded projections (e.g. Anderson, figures 3a-3c and 4). 
Regarding claim 8, combination of McMillan, Anderson, and Koehler teaches wherein the three different spatial directions are mutually orthogonal spatial directions (e.g. Anderson, figures 3a-3c and 4, paragraph [0041]). 
Regarding claim 9, combination of McMillan, Anderson, and Koehler teaches wherein the position of the ferromagnetic particle is determined by forming a difference of the recorded projections, by overlaying the recorded one-dimensional projections, or through pattern recognition when comparing the recorded one-dimensional projections to one another (e.g. Anderson, figures 3a-3c and 4). 
Regarding claim 10
Regarding claim 11, combination of McMillan, Anderson, and Koehler teaches wherein spin-active nuclei are used as marker material (e.g. Anderson, paragraphs [0033] and [0037], MRI is a technique which exploits nuclear magnetic resonance phenomenon, and NMR characteristics are affected by ferromagnetic materials as proved by abstract and column 1: lines 31-35 of Sepponen (US 5,218,964); therefore, ferromagnetic particles are spin-active nuclei marker material). 
Regarding claim 15, it is analogously rejected as in claim 1, where combination of McMillan, Anderson, and Koehler teaches magnetic resonance imaging (MRI) system (e.g. McMillan, figure 1, paragraph [0032], MRI system 100), comprising: 
a magnet configured to produce a homogeneous NMR magnetic field B.sub.0 in a measurement volume (e.g. McMillan, figure 1, paragraph [0033], magnet assembly 124), 
a gradient coil system configured to submit magnetic field gradients in the measurement volume (e.g. McMillan, figure 1, paragraph [0033], gradient coil assembly 122), and 
a radiofrequency excitation and read coil system configured to radiate radiofrequency pulses into the measurement volume and to read the measurement volume (e.g. McMillan, figure 1, paragraphs [0034] and [0035], RF system 120), 
wherein the MRI system is configured to determine the position of a ferromagnetic particle (e.g. as rejected in claim 1, Anderson, figure 3a, paragraphs [0033], [0039] and [0093]) comprising:

recording two projections per spatial direction, wherein each projection is a one-dimensional projection (e.g. as rejected in claim 1, McMillan, figures 1, 3, and 6A-6C, abstract, paragraphs [0047]-[0049] and [0073], k-space rejection for three sets of 1D projection, where sign changes occurs in each of the Gx, Gy, and Gz corresponding to respective x, y, and z readout directions as shown in figures 6B-6C, where read gradient Greadout is switched in a manner as shown in figure 4B), obtained from an echo of a free induction decay (FID) while switching a read gradient in said spatial direction (e.g. as rejected in claim 1, Koehler, figure 2, column 10: lines 23-36, in read out portion 52, readout gradient 43 is witched which has its spatial direction; during readout, echoes are detected form of signal intensities I1 and I2 of gradient echo of free induction decay) and wherein a preselected parameter is modified for each of the two projections (e.g. as rejected in claim 1, McMillan, figures 1, 3, 4A-4C and 6A-6C, abstract, paragraphs [0045], [0047]-[0049]  and [0066])); and 
determining the spatial position of the ferromagnetic particle based on the two projections (e.g. as rejected in claim 1, Anderson, figure 3a, paragraphs [0033], [0039] and [0093]).
Regarding claim 16, combination of McMillan, Anderson, and Koehler teaches wherein the preselected, modified parameter comprises a sign change in the read gradient (e.g. McMillan, figures 1, 3, 4A-4C, and 6A-6C, abstract, paragraphs [0045], [0047]-[0049], [0066] and [0073], k-space rejection for three sets of 1D projection, 
Regarding claim 17, combination of McMillan, Anderson, and Koehler teaches wherein a spin echo method is used, in which the read gradients have different signs (e.g. McMillan, figures 1, 3, 4A-4C, and 6A-6C, abstract, paragraphs [0045], [0047]-[0049], [0066] and [0073], k-space rejection for three sets of 1D projection, where sign changes occurs in each of the Gx, Gy, and Gz corresponding to respective x, y, and z readout directions as shown in figures 6B-6C, where read gradient Greadout is switched having different signs in a manner as shown in figure 4B). 
Regarding claim 18, combination of McMillan, Anderson, and Koehler teaches wherein a radio-frequency pulse for the spin echo is designed for a flip angle <90° (e.g. McMilan, paragraph [0067], [0073], achieve 30 degree flip angle, or paragraph [0076], with flip angle of 6 degrees).
Regarding claim 19
Regarding claim 20, combination of McMillan, Anderson, and Koehler teaches wherein the position of the ferromagnetic particle is determined by forming a difference of the recorded projections, by overlaying the recorded one-dimensional projections, or through pattern recognition when comparing the recorded one-dimensional projections to one another (e.g. Anderson, figures 3a-3c and 5a-5d, paragraph [0098]).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. Z./
Examiner, Art Unit 2858



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866